Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-20  are rejected under 35 USC 102(a)(1) as being anticipated by Rose US 2009/0079634.

     As to claim 1, Rose teaches a computer-implemented method performed by an apparatus (abstract, fig.10), the computer-implemented method comprising: receiving a plurality of angle-of-arrival (AoA) measurements from a plurality of access points (see claim 4, [0012, 0022, 0032] of Rose teaching AoA from antennas), each AoA measurement comprising a plurality of entries for phase values measured from a signal received from a client device at the plurality of Aps (see [0032, 0034-0036, 0038, 0047, 0073-0076] teaches AoA measurements for phase values); identifying, based on a recursive phase estimation, at least one AoA measurement of the plurality of AoA measurements that comprises at least one of (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation): (i) one or more entries with missing phase values and (ii) one or more entries with erroneous phase values (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics); updating the plurality of AoA measurements based on the identified at least one AoA measurement ([0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating AoA measurements); and determining a location of the client device, based on the updated plurality of AoA measurements (see [0012, 0022, 0035-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA).     As to claim 2, Rose teaches the computer-implemented method of claim 1, wherein identifying the at least one AoA measurement comprises, for each AoA measurement (see claim 1 above): generating an estimated phase vector subspace ([0011, 0032, 0072, 0076, 0084, 0088, 0098] teaches phase vector), based on the recursive phase estimation (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation); and generating an estimated AoA measurement, based on the estimated phase vector subspace (see [0032, 0034-0036, 0038, 0047, 0073-0076] teaches AoA measurements for phase values).      As to claim 3, Rose teaches the computer-implemented method of claim 2, wherein identifying the at least one AoA measurement further comprises (see claim 2 rejection above), for each AoA measurement: determining a difference between the AoA measurement and the estimated AoA measurement (see [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective AoA measurements); and determining whether the AoA measurement comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, based on the difference (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics).     As to claim 4, Rose teaches the computer-implemented method of claim 3, wherein identifying the at least one AoA measurement further comprises, for each AoA measurement (see claim 3 rejection above), determining the AoA measurement comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, when the difference is above a threshold difference (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics in line with the difference, see [0022, 0073, 0076] and claims 4-6).     As to claim 5, Rose teaches the computer-implemented method of claim 2, wherein updating the plurality of AoA measurements comprises removing at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values from the AoA measurement ([0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating AoA measurements in view of erroneous phase values).     As to claim 6, Rose teaches the computer-implemented method of claim 2, wherein determining the location of the client device comprises using at least the estimated AoA measurement to determine the location of the client device (see [0012, 0022, 0035-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA), when a difference between the AoA measurement and the estimated AoA measurement is below a threshold difference (see [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective AoA measurements).      As to claim 7, Rose teaches the computer-implemented method of claim 2, wherein the estimated AoA measurement comprises one or more corresponding entries to the one or more entries of the AoA measurement with missing phase values (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches phase mechanics); and the one or more corresponding entries comprise estimated phase values (see claim 6 of Rose).

     As to claim 8, Rose teaches a computer system (abstract, fig.10), comprising a processor, memory storing program executed by processor to perform an operation comprising ([0027, 0084]): receiving a plurality of angle-of-arrival (AoA) measurements from a plurality of access points (see claim 4, [0012, 0022, 0032] of Rose teaching AoA from antennas), each AoA measurement comprising a plurality of entries for phase values measured from a signal received from a client device at the plurality of Aps (see [0032, 0034-0036, 0038, 0047, 0073-0076] teaches AoA measurements for phase values); identifying, based on a recursive phase estimation, at least one AoA measurement of the plurality of AoA measurements that comprises at least one of (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation): (i) one or more entries with missing phase values and (ii) one or more entries with erroneous phase values (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics); updating the plurality of AoA measurements based on the identified at least one AoA measurement ([0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating AoA measurements); and determining a location of the client device, based on the updated plurality of AoA measurements (see [0012, 0022, 0035-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA).     As to claim 9, Rose teaches the system of claim 8, wherein identifying the at least one AoA measurement comprises, for each AoA measurement (see claim 8 above): generating an estimated phase vector subspace ([0011, 0032, 0072, 0076, 0084, 0088, 0098] teaches phase vector), based on the recursive phase estimation (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation); and generating an estimated AoA measurement, based on the estimated phase vector subspace (see [0032, 0034-0036, 0038, 0047, 0073-0076] teaches AoA measurements for phase values).      As to claim 10, Rose teaches the system of claim 9, wherein identifying the at least one AoA measurement further comprises (see claim 9 rejection above), for each AoA measurement: determining a difference between the AoA measurement and the estimated AoA measurement (see [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective AoA measurements); and determining whether the AoA measurement comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, based on the difference (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics).     As to claim 11, Rose teaches system of claim 10, wherein identifying the at least one AoA measurement further comprises, for each AoA measurement (see claim 10 rejection above), determining the AoA measurement comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, when the difference is above a threshold difference (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics in line with the difference, see [0022, 0073, 0076] and claims 4-6).     As to claim 12, Rose teaches the system of claim 9, wherein updating the plurality of AoA measurements comprises removing at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values from the AoA measurement ([0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating AoA measurements in view of erroneous phase values).     As to claim 13, Rose teaches the system of claim 9, wherein determining the location of the client device comprises using at least the estimated AoA measurement to determine the location of the client device (see [0012, 0022, 0035-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA), when a difference between the AoA measurement and the estimated AoA measurement is below a threshold difference (see [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective AoA measurements).      As to claim 14, Rose teaches the system of claim 9, wherein the estimated AoA measurement comprises one or more corresponding entries to the one or more entries of the AoA measurement with missing phase values (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches phase mechanics); and the one or more corresponding entries comprise estimated phase values (see claim 6 of Rose).

     As to claim 15, Rose teaches a non-transitory computer readable medium having program instructions executed (abstract, fig.10), by a processor, memory storing program executed by processor to perform an operation comprising ([0027, 0084]): receiving a plurality of angle-of-arrival (AoA) measurements from a plurality of access points (see claim 4, [0012, 0022, 0032] of Rose teaching AoA from antennas), each AoA measurement comprising a plurality of entries for phase values measured from a signal received from a client device at the plurality of Aps (see [0032, 0034-0036, 0038, 0047, 0073-0076] teaches AoA measurements for phase values); identifying, based on a recursive phase estimation, at least one AoA measurement of the plurality of AoA measurements that comprises at least one of (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation): (i) one or more entries with missing phase values and (ii) one or more entries with erroneous phase values (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics); updating the plurality of AoA measurements based on the identified at least one AoA measurement ([0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating AoA measurements); and determining a location of the client device, based on the updated plurality of AoA measurements (see [0012, 0022, 0035-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA).     As to claim 16, Rose teaches the system of claim 15, wherein identifying the at least one AoA measurement comprises, for each AoA measurement (see claim 15 above): generating an estimated phase vector subspace ([0011, 0032, 0072, 0076, 0084, 0088, 0098] teaches phase vector), based on the recursive phase estimation (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation); and generating an estimated AoA measurement, based on the estimated phase vector subspace (see [0032, 0034-0036, 0038, 0047, 0073-0076] teaches AoA measurements for phase values).      As to claim 17, Rose teaches the system of claim 16, wherein identifying the at least one AoA measurement further comprises (see claim 16 rejection above), for each AoA measurement: determining a difference between the AoA measurement and the estimated AoA measurement (see [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective AoA measurements); and determining whether the AoA measurement comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, based on the difference (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics).     As to claim 18, Rose teaches system of claim 17, wherein identifying the at least one AoA measurement further comprises, for each AoA measurement (see claim 17 rejection above), determining the AoA measurement comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, when the difference is above a threshold difference (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics in line with the difference, see [0022, 0073, 0076] and claims 4-6).     As to claim 19, Rose teaches the system of claim 16, wherein updating the plurality of AoA measurements comprises removing at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values from the AoA measurement ([0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating AoA measurements in view of erroneous phase values).     As to claim 20, Rose teaches the system of claim 16, wherein determining the location of the client device comprises using at least the estimated AoA measurement to determine the location of the client device (see [0012, 0022, 0035-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA), when a difference between the AoA measurement and the estimated AoA measurement is below a threshold difference (see [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective AoA measurements). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646